--------------------------------------------------------------------------------

Exhibit 10.18
  
Miller Industries, Inc.
8503 Hilltop Drive
Ooltewah, TN 37363

 
November 27, 2013
 
VIA EMAIL
Mr. William G. Miller
101 S.E. 23rd Avenue
Ft. Lauderdale, FL 33301
 
Re:  Employment and Change in Control Agreements
 
Dear Mr. Miller:
 
At its meeting on November 4, 2013, the Board of Directors of the Company made
the determination to terminate the automatic renewing feature of your Employment
Agreement, as  amended and restated, dated December 30, 2008.  As such, I have
been directed to provide you with Notice of such action.
 
Accordingly, effective December 31, 2013, under paragraph 1 of the Employment
Agreement between you and the Company, as amended and restated, dated December
30, 2008 the Term of the Agreement shall be extended three years.
 
All other terms of the Agreements shall remain unchanged.
 
Please acknowledge receipt of this letter by signing in the space provided below
and return to me by email.

 

   
Very truly yours,
             
/s/ Frank Madonia
     
Frank Madonia,
     
General Counsel
         
FM/jf
             
Receipt acknowledged
             
/s/ William G. Miller
     
William G. Miller
     

 

 